DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Allen (US Pat. 8,370,720).
As per claim 1:	Allen teaches a system comprising: 
a memory component (Fig. 2, 12); and 
a processing device, operatively coupled with the memory component (Fig. 2, 24), to: 
for each management unit of a group of management units (col. 3, lines 20-22; blocks of memory) of the memory component included in a set of retired groups of management units (col. 5, lines 51-53; reserve blocks), perform a media integrity check on the respective management unit (col. 5, lines 53-56; testing) to determine whether the respective management unit satisfies a reliability criterion (col. 5, lines 56-58; operability requirements).  
As per claim 9:
	Allen teaches a method comprising: for each management unit of a group of management units (col. 3, lines 20-22; blocks of memory) of a memory component included in a set of retired groups of management units (col. 5, lines 51-53; reserve blocks), perform a media integrity check on the respective management unit (col. 5, lines 53-56; testing) to determine whether the respective management unit satisfies a reliability criterion (col. 5, lines 56-58; operability requirements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US Pat. 8,370,720) in view of Pline et al (US Pat. Pub. 2005/0120265; hereinafter referred to as Pline).
 As per claims 2 and 10:	Allen teaches the system of claim 1 and method of claim 9.  Not explicitly disclosed is wherein satisfying the reliability criterion includes determining whether a failed bit count of the management unit satisfies a threshold number of cells in the management unit that are determined to be defective.  However, Pline in an analogous art teaches determining whether a failed bit count satisfies a threshold number of cells in a sector that are determined to be defective (paragraph 95).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to determine whether a failed bit count satisfies a threshold number of cells that are determined to be defective in Allen as the reliability criterion.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known way of determining whether a group of memory cells was defective, as explained by Pline in paragraph 95.
As per claims 3, 11:	Pline further teaches the system of claim 2 and method of claim 10, wherein the failed bit count indicates a number of cells of the management unit that were not properly read, wherein the number of cells that were not properly read indicates a number of cells of the management unit that are defective (paragraph 95; exceeding the threshold indicates an unsuccessful read and defective sector as explained, which is remedied by spare addresses).

Claims 4, 5, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Han (US Pat. Pub. 2009/0290418). 
As per claims 4, 12:	Allen teaches the system of claim 1 and method of claim 9.  Not explicitly disclosed is: responsive to at least one management unit of the group of management units not satisfying the reliability criterion, perform a recovery operation on the at least one management unit of the group of management units.  However, Han in an analogous art teaches performing a recovery operation (Fig. 6, 660) in response to a memory location not satisfying a reliability criterion (Fig. 6, 640 NO).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the recovery operation of Han in the memory of Allen.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have reduced the number of bit errors, as shown by Han in Fig. 6.
As per claims 5, 13:
	Han further teaches the system of claim 4 and method of claim 12, wherein to perform the recovery operation on the at least one management unit of the group management units includes applying a voltage to one or more defective cells of the management unit, wherein the voltage is applied as a modified program pulse (Fig. 6, 660).

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Sharon et al (US Pat. Pub. 2013/0031429; hereinafter referred to as Sharon).
As per claims 6, 14:	Allen teaches the system of claim 1 and method of claim 9.  Not explicitly disclosed is wherein the set of retired groups of management units includes at least one management unit indicated as defective.  However, Allen teaches grouping blocks that are no longer viable (col. 5, lines 51-53) and Sharon in an analogous art teaches marking unusable blocks as defective (paragraph 92, end).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to mark unviable blocks of Allen as defective.  This modification would have been obvious to one of ordinary skill in the art at the time of filing so that the retired blocks would not be subsequently used (paragraph 92).

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Weinstein et al (US Pat. Pub. 2003/0067697; hereinafter referred to as Weinstein.
As per claims 7, 15:	Allen teaches the system of claim 1 and method of claim 9.  Not explicitly disclosed is wherein to perform the media integrity check the processing device is to: write a set of random data to the management unit; read the set of random data from the management unit; and determine a failed bit count, based on the read, wherein the failed bit count indicates a number of bits that were not properly read from the management unit.  However, Weinstein in an analogous art teaches: 
writing a set of random data to a storage unit (Fig. 4, 404); 
reading the set of random data from the storage unit (Fig. 4, 406); and 
determining a failed bit count, based on the read (Fig. 4, 408-410), wherein the failed bit count indicates a number of bits that were not properly read from the storage unit (Fig. 4, 416).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the test procedure of Weinstein in the memory of Allen.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known way of performing an integrity check, as shown in Fig. 4.

Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Weinstein in view of Loh et al (US Pat. Pub. 2006/0227634; hereinafter referred to as Loh).
As per claims 8, 16:	Allen teaches the system of claim 7 and method of claim 15.  Not explicitly disclosed is wherein to perform the media integrity check the processing device is further to: write an inverse of the set of random data to the management unit; read the inverse of the set of random data from the management unit; and determine the failed bit count based on the read of the set of random data and the read of the inverse of the set of random data.  However, Loh in an analogous art teaches writing a test pattern (Fig. 3) and an inverse test pattern (Fig. 4) to a memory.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use an inverse test pattern in the test sequence of Weinstein.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been beneficial to use both the test pattern and its inverse (paragraph 43).

Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Pline in view of Han.
As per claim 17:
	Pline teaches a non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device (Fig. 2), cause the processing device to perform operations comprising: 
determining whether a failed bit count of a sector satisfies a threshold number of cells in the management unit that are determined to be defective (paragraph 95). 
Not explicitly disclosed is a respective management unit of a group of management units of a memory component included in a set of retired groups of management units; and responsive to the failed bit count of the respective management unit satisfying a threshold number of cells in the management unit that are determined to be defective, perform a recovery operation on the respective management unit of the group of management units.
	However, Allen in an analogous art teaches a respective management unit of a group of management units (col. 3, lines 20-22; blocks of memory) of a memory component included in a set of retired groups of management units (col. 5, lines 51-53; reserve blocks).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to determine whether a failed bit count satisfies a threshold number of cells that are determined to be defective in Allen as the reliability criterion.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known way of determining whether a group of memory cells was defective, as explained by Pline in paragraph 95.
	Also explicitly disclosed is responsive to the failed bit count of the respective management unit satisfying a threshold number of cells in the management unit that are determined to be defective, perform a recovery operation on the respective management unit of the group of management units.  However, Han in an analogous art teaches performing a recovery operation (Fig. 6, 660) in response to a memory location not satisfying a reliability criterion (Fig. 6, 640 NO).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the recovery operation of Han in the memory of Allen.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have reduced the number of bit errors, as shown by Han in Fig. 6.
As per claim 19:	Pline further teaches the non-transitory computer-readable medium of claim 17, wherein the failed bit count indicates a number of cells of the management unit that were not properly read, wherein the number of cells that were not properly read indicates a number of cells of the management unit that are defective (paragraph 95; exceeding the threshold indicates an unsuccessful read and defective sector as explained, which is remedied by spare addresses).
As per claim 20:	Han further teaches the non-transitory computer-readable medium of claim 17, wherein to perform the recovery operation on the at least one management unit of the group management units includes applying a voltage to one or more defective cells of the management unit, wherein the voltage is applied as a modified program pulse (Fig. 6, 660).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Pline in view of Han of Sharon.
As per claim 18:	Allen et al teach the non-transitory computer-readable medium of claim 17.  Not explicitly disclosed is wherein the set of retired groups of management units includes at least one management unit indicated as defective.  However, Allen teaches grouping blocks that are no longer viable (col. 5, lines 51-53) and Sharon in an analogous art teaches marking unusable blocks as defective (paragraph 92, end).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to mark unviable blocks of Allen as defective.  This modification would have been obvious to one of ordinary skill in the art at the time of filing so that the retired blocks would not be subsequently used (paragraph 92).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record is directed to increasing write voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111